Name: 2010/586/EU: Commission Decision of 30Ã September 2010 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the floods which occurred in May 2010 in Poland (notified under document C(2010) 6624)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  trade;  deterioration of the environment;  Europe;  criminal law;  cooperation policy;  tariff policy
 Date Published: 2010-10-01

 1.10.2010 EN Official Journal of the European Union L 259/19 COMMISSION DECISION of 30 September 2010 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the floods which occurred in May 2010 in Poland (notified under document C(2010) 6624) (Only the Polish text is authentic) (2010/586/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), and in particular Article 76 thereof, Having regard to the request, made by the Government of Poland dated 2 June 2010, seeking the duty-free importation of goods intended to be made available free of charge to victims of the floods which occurred in May 2010 in Poland, Whereas: (1) A flood constitutes a disaster within the meaning of Title XVII C of Regulation (EC) No 1186/2009; whereas there is consequently reason to authorise the duty-free importation of goods which satisfy the requirements of Articles 74 to 80 of the abovementioned Regulation (EC) No 1186/2009. (2) In order that the Commission may be suitably informed of the use made of the goods admitted duty-free, the Government of Poland must communicate the measures taken to prevent such goods imported duty-free from being employed otherwise than for the use laid down. (3) The Commission should also be informed of the extent and the nature of the importations made. (4) Other Member States have been consulted as laid down in Article 76 of Regulation (EC) No 1186/2009, HAS ADOPTED THIS DECISION: Article 1 1. Goods imported for release for free circulation by State bodies or by organisations approved by the competent Polish authorities for the purpose of being distributed by them free of charge to the victims of the floods which occurred in May 2010 in Poland, or made available to them free of charge while remaining the property of the organisations in question shall be admitted free of import duties within the meaning of Article 2(1)(a) of Regulation (EC) No 1186/2009. 2. Goods imported for release for free circulation by relief agencies in order to meet their needs during the period of their activity shall also be admitted duty-free. Article 2 The Government of Poland shall communicate to the Commission at the latest on 31 December 2010 the list of approved organisations referred to in Article 1(1). Article 3 The Government of Poland shall communicate to the Commission at the latest on 31 December 2010, by broad category of products, all information regarding the nature and quantities of the various goods admitted free of duty in pursuance of Article 1. Article 4 The Government of Poland shall communicate to the Commission at the latest on 31 December 2010 the measures which it takes to ensure that Articles 78, 79 and 80 of Regulation (EC) No 1186/2009 are respected. Article 5 Article 1 of this Decision shall apply to importations made on or after 1 May 2010 and not later than 30 November 2010. Article 6 This Decision is addressed to the Republic of Poland. Done at Brussels, 30 September 2010. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 324, 10.12.2009, p. 23.